Citation Nr: 1710507	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  11-15 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for respiratory disability, claimed as asthma.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a headache disability.

5. Entitlement to service connection for residuals of left eye trauma.

6. Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to September 1979.  He had subsequent service in the Virginia Army National Guard from February 1980 through June 1999, to include periods of ACDUTRA (active duty for training) from May 10-24,1980; May 9-23 1981; May 8-22, 1982; June 11-25, 1983; May 12-26, 1984; January 26-27, 1985; May 4-18, 1985, February 21, 1986, July 26-August 9, 1986; July 18-August 1, 1987; July 23-August 6, 1988; April 1-2, 1989; May 31-Juen2, 1989; June 3-17 1989; September 15, 1989; and July 13-27, 1996, as well as periods of INACDUTRA (inactive duty for training).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is currently under the jurisdiction of the Roanoke, Virginia RO.   

In May 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further evidentiary development to be conducted.  Thereafter, in July 2015, the Board found that there had not been substantial compliance with the May 2014 remand directives and issued another remand to the AOJ pursuant to Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The preponderance of the competent evidence of record is against a finding that the Veteran has a respiratory disability that had an onset in a qualifying period of active military service, and it is not shown to otherwise have been caused or aggravated by any qualifying period of active military service. 
2. The preponderance of the competent evidence of record is against a finding that the Veteran has a left knee disability that had an onset in a qualifying period of active military service, and it is not shown to otherwise have been caused or aggravated by any qualifying period of active military service.

3. The preponderance of the competent evidence of record is against a finding that the Veteran has a right knee disability that had an onset in a qualifying period of active military service, and it is not shown to otherwise have been caused or aggravated by any qualifying period of active military service.

4. The preponderance of the competent evidence of record is against a finding that the Veteran has a headache disability that had an onset in a qualifying period of active military service, and it is not shown to otherwise have been caused or aggravated by any qualifying period of active military service.

5. The preponderance of the competent evidence of record is against a finding that the Veteran has residuals of left eye trauma that had an onset in a qualifying period of active military service, and it is not shown to otherwise have been caused or aggravated by any qualifying period of active military service.

6. The preponderance of the competent evidence of record is against a finding that the Veteran has a neck disability that had an onset in a qualifying period of active military service, and it is not shown to otherwise have been caused or aggravated by any qualifying period of active military service.


CONCLUSIONS OF LAW

1. A respiratory disability was not incurred in or aggravated during active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2015).

2. A left knee disability was not incurred in or aggravated during active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2015).

3. A right knee disability was not incurred in or aggravated during active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2015).

4. A headache disability was not incurred in or aggravated during active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2015).

5. Residuals of left eye trauma was not incurred in or aggravated during active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2015).

6. A neck disability was not incurred in or aggravated during active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in January 2009.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  In that regard, the Board notes that in the July 2015 remand, the AOJ was directed to contact the Veteran and request he provide the necessary authorization to obtain treatment records from The Eye Specialist, Ltd.  The record shows that the Veteran was sent a letter dated in August 2015 requesting that he complete an authorization; the Veteran, however, did not respond.  The Board finds that has been substantial compliance with the Board's remand orders.  Stegall v. West, supra.  The Board also finds that the VA examination opinions rendered in November 2015, July 2016, and September 2016, each included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board concludes that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Laws and Regulations

Service connection may be granted if it is shown that the claimed disorder is the result of an injury sustained or a disease contracted in the line of duty during active military service or, if a pre-existing condition, for aggravation of the condition during service beyond its natural progression.  38 U.S.C.A. § 1131, 1153; 38 C.F.R. §§ 3.303 (a), 3.306.  

Active military, naval, or air service not only includes any period of active duty, but also ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury - though not also disease - incurred in or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101 (21),(24), 106; 38 C.F.R. § 3.6 (a),(d).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c).  This refers to the two weeks of annual training which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).  This refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

To the extent this claimant is alleging that he has an injury or disease incurred or aggravated during his time in the National Guard, he must first establish his status as a "Veteran" in connection with that service and then that he was disabled from disease or injury incurred or aggravated in the line of duty during that service, such as while on ACDUTRA.  38 C.F.R. § 3.1 (a),(d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for other periods of service (such as here, for his period of active duty AD from September 1975 to September 1979) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

In the service-connection context, the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  See also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010).  There is also no presumption of aggravation for ACDUTRA and INACDUTRA service, as there is for active duty.

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for certain "chronic" diseases, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), some medical issues fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 



III. Factual Background

Service treatment records (STRs) from the Veteran's period of active duty show that on a report of medical history prepared in conjunction with his enlistment examination in August 1975, the Veteran responded "yes" to having or having had sinusitis.  On his enlistment examination in August 1975, a clinical evaluation of his nose and sinuses was normal, and a chest x-ray was negative.  On his separation examination in August 1979, his clinical evaluation was normal.  

STRs from the Veteran's service with the Army National Guard (ARNG) show that on a report of medical history dated in August 1983, prepared in conjunction with an examination for retention in the ARNG, the Veteran responded "yes" to having or having had sinusitis.  In an October 1990 report of medical history, he responded "yes" to having or having had sinusitis and hay fever, and it was additionally noted that he had hay fever and sinusitis attacks occasionally.  In a February 1994 report of medical history, he responded "yes" to having or having had sinusitis and hay fever, and reported he had congestion and headaches associated with the change of seasons, and allergic rhinitis and conjunctivitis, irritated by dust and pollen.  On the associated examination in February 1994, the Veteran had a normal physical examination, but it was noted that he had smoked 3 to 4 packs a day for 17 years, and was advised to quit smoking.  On a report of medical history dated in January 1999, the Veteran responded "yes" to having or having had eye trouble, sinusitis, hay fever, and asthma.  It was noted that for wheezing, he used his son/daughter's inhaler.  On the associated examination in January 1999, the clinical evaluation was normal, and it was noted that the Veteran had nocturnal wheezing.  

Private treatment records show that in October 2002, the Veteran was given a refill of Albuterol for asthma.  In December 2002, the Veteran complained of chronic headaches and low back pain.  

VA treatment records show that in November 2004, the Veteran was seen for chronic neck and shoulder pain.  He complained of headaches for four weeks from the posterior neck, with chronic shoulder pain and pain in the bilateral arms, numbness for a year, and two motor vehicle accidents (MVAs), with the first one in August 2003 and the last one in May 2004.  In June 2005, the Veteran complained of left arm pain with movement and headaches.  It was noted that the history of the present illness included left arm pain, neck pain with movement, and headaches with pain extending down he left arm to the hand.  It was also noted that he had been in several MVAs over the past few years.  

Private treatment records from the office of Dr. S.B.C. show that in September 2008, the Veteran's asthma was found to be not well controlled, as he was having moderate wheezing several times a week.  He also had recurrent sinus congestion, throbbing headaches with photosensitivity, and nausea diagnosed as migraines since the 1980s.  The assessment was asthma and chronic allergic rhinitis.  In October 2008, it was noted that the Veteran's asthma was better controlled, and that his sinus congestion and headaches were also better.  The assessment included asthma and chronic allergic rhinitis.  A pulmonary function test (PFT) was conducted in November 2008, for a diagnosis of asthma, history of cigarette smoking.  It was noted that the Veteran had a history of sinus allergies, headaches, and arthritis.  In December 2008, the Veteran was seen for follow up for asthma.  For past medical history it was noted that he had asthma in 1997, migraines in the 1980s, and an injury to the left eye in 1987.  

VA treatment records show that in January 2009, the Veteran was seen in the eye clinic; the assessment included blurred vision secondary to hyperopia, astigmatism, presbyopia; pingueculas in both eyes, arcus in both eyes with a family history of heart disease, and subjective visual disturbances when the eyes are closed.  In February 2009, the Veteran's chronic obstructive pulmonary disorder (COPD) was noted to be stable.  

In a statement dated in February 2009, the Veteran reported that he was put out of the National Guard when he had two years left, because of his asthma.  He reported that his knee condition had been with him for years, and that it came from jumping out of planes and off the back of trucks during his training.  He claimed that his neck and left shoulder condition came from him sleeping on the ground and being in the cold in the woods all the years during training.  He reported that left eye trauma and headaches came from him getting hit in the head when he was in the "active Army" and that he had had problems with it ever since.   

VA treatment records show that in July 2009, the Veteran complained of two weeks of nocturnal asthma.  The history of his present illness was noted to include rhinitis, tobacco use disorder, and asthma, unspecified.  In February 2010, the Veteran's active medical problems included COPD, tobacco use disorder, and asthma, unspecified.  He was prescribed an Albuterol inhaler.  He also reported having allergies all his life, including dust, dirt, pollen, and grass.  On another treatment record dated in February 2010, the diagnosis was history of shortness of breath needing a PFT, asthma controlled, and cigarette use with no desire to quit.  A PFT was conducted in March 2010; it revealed mild obstructive airways disease.  

In his September 2010 notice of disagreement, the Veteran reported that he had been treated for a bilateral knee condition, neck condition, left eye trauma, asthma, and headaches, while serving in the National Guard.

III. Analysis

The Board initially notes that because the Veteran's National Guard training duty involved periodic ACDUTRA and INACDUTRA, the onset of any of claimed conditions must be related to a specific period of training duty.  

1. Respiratory Disability

The Veteran essentially contends he has a respiratory disability related to active duty service.  He reported he was treated for asthma while in the ARNG, and that he was "put out" of the ARNG due to asthma when he had two years left of service.  

The record reflects that VA has obtained several VA examination/opinions regarding the claim for service connection for a respiratory disorder, claimed as asthma.  In that regard, on a VA examination in April 2015, it was noted that a PFT in February 2015 showed borderline/mild COPD and no asthma.  On examination, the Veteran reported episodes of breathing trouble that began around 1999.  It was noted that VA treatment notes and private medical records showed a diagnosis of asthma in 2008, with a PFT showing borderline criteria for this condition that has since resolved.  The diagnoses included mild tobacco-related COPD.  The examiner opined that the Veteran's COPD was less likely as not caused by, or aggravated beyond its natural progression by, or otherwise related to, ACDUTRA or INACDUTRA.  The examiner opined that the Veteran's COPD was most likely due to his 30 pack per year smoking history, noting that chronic tobacco use was a well-documented probable etiology of mild COPD.  The examiner noted that the Veteran's claims file was silent for COPD while he was on ACDUTRA or INACDUTRA, and that a current PFT was silent for asthma.  The diagnoses included pre-existing seasonal allergic rhinitis (also reported as hay fever/sinus congestion/headaches), which the examiner opined was less likely as not aggravated beyond its natural progression by ACDUTRA or INACDUTRA.  The examiner noted that the Veteran's current reported subjective seasonal allergy symptoms were clinically consistent with the diagnosis for this condition, and also noted that there was no objective evidence of chronic sinusitis, antibiotic use, or other residuals.  

In a July 2015 remand, the Board found the April 2015 VA examiner's rationale to be inadequate, noting that the examiner's statements regarding subjective seasonal allergy symptoms being clinically consistent with the diagnosis for this condition and there being no objective evidence of chronic sinusitis, antibiotic use or other residual, contradicted the examiner's finding that seasonal allergic rhinitis was not aggravated by ACDUTRA or INACDUTRA. 

Thereafter, in a November 2015 VA examination addendum report, the examiner opined that the Veteran's mild tobacco-related COPD was less likely as not caused by, aggravated beyond its natural progression by, or otherwise related to, ACDUTRA or INACDUTRA.  The examiner opined that the COPD was most likely due to the Veteran's 30 pack per year smoking history, noting that chronic tobacco use was well documented as the probable etiology of mild COPD.  The examiner noted that the claims file was silent as to COPD while the Veteran was on ACDUTRA or INACDUTRA, and that the Veteran's current PFT was silent for asthma.  The examiner also opined that the Veteran's pre-existing seasonal allergic rhinitis (also reported as hay fever/sinus congestion/headaches) was less likely as not aggravated beyond its natural progression by ACDUTRA or INACDUTRA.  The examiner found that the current reported subjective seasonal allergy symptoms were clinically consistent with this diagnosis, and that there was no objective evidence of chronic sinusitis, antibiotic use, or other residuals.

The AOJ concluded that the November 2015 VA examiner's opinion was inadequate in part, and requested another VA examination addendum opinion.

Thereafter, on a VA examination addendum report dated in July 2016, the examiner concluded that there was insufficient evidence to confirm the Veteran's claimed asthma or its residuals.  The examiner noted that PFTs, the gold standard test, conducted in 2010 and 2015 were silent for asthma, and noted that the asthma diagnosed in 2008 had resolved.  The examiner concluded that the asthma diagnosis was not confirmed, and that it was ruled out by PFTs.  The examiner then rendered the same opinion and rationale as before, concluding that the pre-existing seasonal allergic rhinitis (also reported as hay ever/sinus congestion/headaches) was less likely as not aggravated beyond its natural progression by ACDUTRA or INACDUTRA, and noting that the Veteran's current reported subjective seasonal allergy symptoms were clinically consistent with the diagnosis for this condition.  The examiner also again found that there was no objective evidence of chronic sinusitis, or other residuals, and that in this case.  The examiner noted an exhaustive review of the available records was conducted on behalf of this Veteran and the examiner also indicated the requested opinion was provided within the best of her professional capability.  

As noted above, the Veteran essentially contends he has a respiratory disability related to active duty service.  STRs from the first period of active duty show no complaints or findings regarding asthma, but do show that the Veteran reported having sinusitis upon entry into service in 1975.  STRs from the Veteran's service in the ARNG show that on periodic examinations, he reported for medical history that he had sinusitis, hay fever, allergic rhinitis, and asthma.  

With regard to current disability, the Board notes that, as set out above, the Veteran has been diagnosed with COPD and seasonal allergic rhinitis, but, as noted above, he does not have a current diagnosis of asthma.  He was, however, seen for follow-up for asthma as recently as December 2008 (just one month after he filed this claim).  The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, and the requirement for a current disability is satisfied if there is evidence of the disability at any time since the claim of service connection was received, even if the disability is currently in remission, later resolves, or becomes asymptomatic. McClain v. Nicholson, 21 Vet. App. 319 (2007). 

What is missing from the record is competent evidence showing that the Veteran has a current respiratory disorder that may be causally related to a period of qualifying active service.  38 C.F.R. § 3.303.  In that regard, there has been no indication or finding that asthma, sinusitis, hay fever, or allergic rhinitis, had an onset during a specific period of active service or ACDUTRA, or that any such conditions were aggravated during a specific period of active service or ACDUTRA.  Moreover, on the VA examinations in 2015 and 2016, the examiner rendered a negative opinion, opining that the Veteran's COPD was less likely as not caused by, aggravated beyond its natural progression by, or otherwise related to, ACDUTRA or INACDUTRA, finding that COPD was most likely due to the Veteran's 30 pack per year smoking history.  The examiner also opined that the Veteran's pre-existing seasonal allergic rhinitis was less likely as not aggravated beyond its natural progression by ACDUTRA or INACDUTRA, noting that the Veteran's current reported subjective seasonal allergy symptoms were clinically consistent with the diagnosis for this condition, and that there was no objective evidence of chronic sinusitis, or other residuals.  Although the Board initially found this rationale to be inadequate, upon further review and through the addendum medical opinions obtained, Board finds that although the VA examination reports are not a model of clarity, the examiner does explain that the reason the Veteran's pre-existing seasonal allergic rhinitis was not aggravated was because the Veteran was experiencing the regular allergy symptoms, rather than a chronic condition or other residual.  Further, the Board finds that the examiner's opinions in 2015 and 2016 were based on a review of the record and are probative and persuasive on the issue of whether the Veteran has a current respiratory disorder that may be related to a period of qualifying active service.  Significantly, the Veteran has not submitted competent medical evidence to the contrary. 

The Board recognizes the Veteran's contentions that his asthma is related to active service.  However, while lay statements may be competent to support a claim for service connection by supporting the presence of disability or symptoms of disability subject to lay observation, the Board does not find that the diagnosis of a respiratory disorder or the aggravation of a respiratory disability beyond its natural progression is subject to lay opinion alone, and that, as a lay person, the Veteran is not competent to report that he has a respiratory disorder that is related to service.  38 U.S.C.A. § 1153 (a); 38 C.F.R. §§ 3.303 (a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra; Kahana v. Shinseki, supra. 

In summary, the preponderance of the evidence is therefore against the claim of service connection for a respiratory disorder.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Right and Left Knee Disabilities

The Veteran contends he has had a knee disorder for years, and that his knee condition came from jumping out of planes and off the back of trucks during his training.  He also reported he was treated for a bilateral knee condition while serving in the ARNG.  

The record reflects that VA has obtained several VA examination/opinions regarding the claim for service connection for right and left knee disorder.  In that regard, on a VA examination in April 2015, the Veteran reported that while on active duty he was an infantryman and paratrooper, and that he did about 20 to 30 jumps, with no reported injuries.  He reported a work-related dump truck rollover accident in 2000 in which he suffered a head injury, headaches, and shoulder and back pain, as well as a motor vehicle crash around 2006 in which he suffered whiplash, right shoulder pain, and right hand injury.  He also reported that both knees hurt since the 1970s.  The examiner noted that a review of the claims file was silent for knee DJD within one year of separation from service.  The diagnoses included right and left knee DJD, mild, diagnosed in 2011, which the examiner opined was less likely as not caused by, aggravated beyond its natural progression by, or otherwise related to, ACDUTRA or INACDUTRA.  The examiner opined that the right and left knee DJD were most likely due to natural age, motor vehicle crashes after separation from service in 2000 and 2006, genetic predisposition, and heavy laborious work over the Veteran's lifetime.  The examiner opined, based on the total number of days on active and inactive duty, when compared to days of labor worked as a civilian, that the Veteran's right and left knee DJD were less likely as not proximately due to service, to include his history of parachute jumps.  

In response to the Board's July 2015 remand, noting that the April 2015 VA examiner did not address the Veteran's lay statements of bilateral knee pain during and since National Guard service, another VA examination/opinion was sought.  

In that regard, in a November 2015 VA examination addendum report, the examiner noted that the Veteran reported subjective bilateral knee pain since active duty, and that the objective evidence in the claims file showed no evidence of a chronic right or left knee condition, to include the reported subjective pain onset while the Veteran was on active duty.  The examiner found that the objective evidence supported findings of right and left knee DJD, mild, diagnosed in 2011.  The examiner opined that the Veteran's right and left knee DJD was less likely as not caused by, aggravated beyond its natural progression by, or otherwise related to ACDUTRA or INACDUTRA, and was most likely due to natural age, motor vehicle crashes after separation from service in 2000 and in 2006, genetic predisposition, and heavy laborious work over a lifetime.  The examiner also opined that based on the total number of days on active and inactive duty when compared to days labor worked as a civilian, the Veteran's right and left knee DJD was less likely as not proximately due to service to include his history of parachute jumps.  

On a VA examination addendum report dated in July 2016,the examiner noted that the Veteran reported having subjective bilateral knee pain since active duty.  The VA examiner noted that the objective evidence in the claims file showed no evidence of a chronic right or left knee condition, to include the reported onset of subjective pain, while on active duty.  The VA examiner again noted that the objective evidence of record supported findings of right and left knee DJD, mild, diagnosed in 2011, which was less likely as not caused by, aggravated beyond its natural progression, or otherwise related to ACDUTRA or INACDUTRA, and was most likely due to the Veteran's natural age, motor vehicle crashes after separation from service in 2000 -in 2006, genetic predisposition, and heavy labor work over a lifetime.  The examiner opined that based on the total number of days on active and inactive duty, when compared to days labor worked as a civilian, that the Veteran's right and left knee DJD was less likely as not proximately due to service, to include his history of parachute jumps and being cold in the woods and sleeping on the ground on ACDUTRA and INACDUTRA.  

On a VA examination addendum report dated in September 2016, the examiner contended that the July 2016 opinion was sufficient for rating purposes, but indicated the claims file was again reviewed, including the Veterans statement in 2009 reporting knee problems due to jumping out of planes and off the back of trucks during training, and also noted that the Veteran reported subjective bilateral knee pain since service.  The examiner noted that the objective evidence in the claims file showed no evidence of a chronic right or left knee condition, to include the reported subjective pain onset while on active duty.  The examiner opined that the Veteran's right and left knee DJD were less likely as not caused by, aggravated beyond its natural progression, or otherwise related to ACDUTRA or INACDUTRA, to include jumping out of planes, sleeping on the cold hard ground, and jumping off the back of trucks during training.  The examiner opined that the Veteran's right and left knee DJD was most likely due to natural age, motor vehicle crashes after separation from service in 2000 and in 2006, genetic predisposition, and heavy laborious work over a lifetime (sheet metal worker, city maintenance man, and rollover accident with injuries).  The examiner opined that based on the total number of days on active and inactive duty, when compared to days labor worked as a civilian, his right and left knee DJD was less likely as not proximately due to service, to include history of parachute jumps and jumping out of planes and off the back of trucks during training.  The examiner also noted that sleeping on the cold hard ground was not a medically recognized risk factor for development of knee DJD, and that weighing all risk factors in this Veterans specific case, the risk factor with the highest predictive value with respect to arthritis was natural age, exacerbated by a laborious occupation for many years after separation from service.  

With regard to current disability, the Board notes that, as set out above, the Veteran has been diagnosed with right and left knee DJD.  

STRs show no report or finding of knee pain or injury, and the Veteran has not pointed to a specific period of ACDUTRA or INACDUTRA during which he may have sustained a knee injury; however, service personnel records from his first period of active duty do show that the Veteran was awarded a Parachutist Badge.  

What is also missing from the record is competent evidence showing that the Veteran has a current right and/or left knee disorder that may be causally related to a qualifying period of active service.  38 C.F.R. § 3.303.  The Veteran is competent to report that in service he jumped out of planes and off the back of trucks, and that he has had knee pain since then.  There has been no indication or finding, however, that a right or left knee disorder had an onset during a specific period of active service or ACDUTRA, or that any such conditions were aggravated during a specific period of active service or ACDUTRA.  Moreover, on the VA examinations in 2015 and 2016, the examiner rendered a negative opinion, opining that the Veteran's right and left knee DJD were less likely as not caused by, aggravated beyond its natural progression, or otherwise related to ACDUTRA or INACDUTRA, to include jumping out of planes, sleeping on the cold hard ground, and jumping off the back of trucks during training.  The Board finds that the examiner's opinions in 2015 and 2016, although not a model of clarity, were based on a review of the record and are probative and persuasive on the issue of whether the Veteran has a current right and/or left knee disorder that may be related to a period of qualifying active service.  Further, the record does not contain competent medical evidence to the contrary. 

Full consideration has been given to the Veteran's own assertions that he has knee pain related to jumping from planes and off the back of trucks in service, and that he has had knee pain since service.  Service records show that he was awarded a Parachutist Badge in service, and support his competent and credible statements regarding such jumps in service.  As noted above, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  If the Veteran, for instance, injured his knees in service, and had complaints and symptoms thereafter, he would certainly be competent to report the circumstances of any injury as well as his symptoms thereafter.  However, the diagnosis of and probable etiology of a chronic knee is not subject to lay diagnosis as it requires analysis of diagnostic studies such as x-rays or CT scans and knowledge of the musculoskeletal system and various disorders that affect this system.  The Veteran, as a lay person, is not competent to report that he has any such disorder related to service.  38 U.S.C.A. § 1153 (a); 38 C.F.R. §3.303 (a).

In summary, the preponderance of the evidence is therefore against the claim of service connection for right and left knee disorders.  Consequently, the benefit-of-the-doubt rule does not apply and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  

3. Headache Disability

The Veteran contends he has headaches as a result of being hit on the head during active service.  He also reported being treated for headaches while in the ARNG.  

The record reflects that VA has obtained several VA examination/opinions regarding this claim for service connection.  On VA examination in April 2015, the Veteran reported a work-related dump truck rollover accident around 2000 in which he suffered a head injury, headaches, and shoulder and back pain, as well as a motor vehicle crash around 2006 in which he suffered whiplash, right shoulder pain, and right hand injury.  It was noted that the Veteran had been diagnosed with a headache condition of "cervicalgia" in 2015.  It was also noted that the Veteran described different headache symptoms, and that one only occurred during high pollen season when his pre-existing allergies flared, and he related these headaches to congestion.  He reported another type of headache at the base of his neck that sometimes went down into his shoulders and sometimes around his eyes.  The diagnoses included chronic non-prostrating headaches (probable migraine as reported by the VA primary care provider), which was diagnosed around 2004.  The examiner noted that these headaches were not the same as or related to pre-existing allergic rhinitis with residual seasonal congestion and headache that resolves.  The examiner opined that the Veteran's chronic non-prostrating headaches were less likely as not caused by, aggravated beyond its natural progression by, or otherwise related to ACDUTRA or INACDUTRA.  The examiner also opined that the Veteran's chronic non-prostrating headaches were most likely due to his 30 pack a year smoking history, genetic predisposition, motor vehicle crashes after separation from service in 2000 and 2006, and non-service-connected cervicalgia related to his cervical spine DDD/DJD.  The examiner noted that the Veteran's claims file was silent for chronic non-prostrating headaches and silent for migraine headaches while on ACDUTRA or INACDUTRA.  

On a VA examination addendum report dated in November 2015, the examiner noted that the claims file showed that in 2008, the Veteran reported a past medical history of migraine headaches that had onset in the 1980's.  The examiner noted, however, that an extensive review of the claims file confirmed that his current headache condition onset was in about 2004.  The examiner indicated that no addition addendum to the opinion was necessary after review because there was no objective evidence to show a chronic disabling headache condition prior to 2004, and no objective evidence showing a chronic disabling headache condition that had an onset while he was on active duty, to include an illness, injury or event that occurred on active duty such as being hit on the head in service.  The examiner opined that the Veteran's chronic non-prostrating headaches (probable migraines as reported by the VA primary care provider), diagnosed in 2004, were not the same as or related to pre-existing allergic rhinitis with residual seasonal congestion and headache that resolves.  The examiner opined that the Veteran's chronic non-prostrating headaches were less likely as not caused by, aggravated beyond the natural progression, or otherwise related to ACDUTRA or INACDUTRA, and were most likely due to his 30 pack a year smoking history, genetic predisposition, motor vehicle crashes after separation from service in 2000 and in 2006, and non-service-connected cervicalgia related to cervical spine DDD/DJD.  The examiner noted that the Veteran's claims file was silent for chronic non-prostrating headaches and silent for migraine headaches while he was on ACDUTRA or INACDUTRA.

On a VA examination addendum report dated in July 2016, the examiner noted that the December 2008 note of Dr. S.B.C. was reviewed, as was the Veteran's statement of February 2009.  The examiner opined that the Veteran's chronic non-prostrating headaches, diagnosed in around 2004, were less likely as not caused by, aggravated beyond the natural progression, or are otherwise related to ACDUTRA or INACDUTRA, to include the Veteran's report of being hit in the head in service.  The examiner noted that at the request of the AOJ, an extensive re-review of the claims file was conducted and confirmed that the current headache condition had an onset in approximately 2004, and that no additional addendum to the opinion was necessary after review because there was no objective evidence to show a chronic disabling headache condition prior to 2004, and no objective evidence in the claims file to show a chronic disabling headache condition that had an onset while on active duty, to include illness, injury or event that occurred on active duty, such as being "hit on the head" in service.  The examiner concluded that there was insufficient evidence in the record to show a nexus with the current headache condition, and opined that the Veteran's current headache condition is most likely due to his 30 pack a year smoking history, genetic predisposition, motor vehicle crashes after separation from service in 2000 - 2006, with residual non-service-connected cervicalgia related to the non-service-connected cervical spine DDD/DJD.  The examiner also noted that the claims file was silent for chronic non-prostrating headaches and silent for migraine headaches while the Veteran was on ACDUTRA or INACDUTRA.  

As noted above, the Veteran contends his headaches are a result of being hit on the head during active service.  The record reflects that he has been diagnosed with and treated for headaches; thus, he arguably has a current disability.

STRs show that during a periodic examination during his service in the ARNG, it was noted that the Veteran had congestion and headaches associated with the change of seasons.  Post-service treatment records show that in December 2002 he complained of chronic headaches.  Additionally, in a December 2008 treatment record, it was noted that his past medical history included migraines in the 1980s.  

What is missing from the record is competent evidence showing that the Veteran has a current headache disability that may be causally related to active service.  38 C.F.R. § 3.303.  In that regard, the Board notes that on the VA examinations in 2015 and 2016, the examiner rendered negative opinions, opining that the Veteran did not have a chronic disabling headache condition related to active service.  The Board finds that the examiner's opinions in 2015 and 2016, are definitive, based on a review of the record, and are probative and persuasive on the issue of whether the Veteran has a current headache disorder that may be related to a period of qualifying active service.  There is no competent medical evidence to the contrary. 

Full consideration has been given to the Veteran's own assertions that he has headaches resulting from being hit in the head during active service.  As noted above, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  If the Veteran, for instance, injured his head in service, and had complaints and symptoms thereafter, he would certainly be competent to report the circumstances of any injury as well as his symptoms thereafter.  However, the diagnosis of and probable etiology of a chronic headache disability is not subject to lay diagnosis.  The Veteran, as a lay person, is not competent to report that he has any such disorder related to service.  38 U.S.C.A. § 1153 (a); 38 C.F.R. §3.303 (a).

In summary, the preponderance of the evidence is therefore against the claim of service connection for a headache disorder.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.




4. Residuals of Left Eye Trauma

The Veteran contends that his left eye trauma came from being hit on the head during active service, and that he has had problems with it ever since.  

The record reflects that VA has obtained several VA examination/opinions regarding this claim for service connection.  In particular, on a VA DBQ examination for eye conditions dated in March 2015, the examiner noted that the Veteran had never been diagnosed with an eye condition.  For history, it was noted that the Veteran was reportedly hit in his left eye in 1976 or 1977, but could not identify what he was hit with.  The Veteran reported that over the years, his eyes had become sensitive to light, and that only his left eye was watery.  

In the July 2015, remand, the Board noted that the 2015 VA eye examiner did not address all the diagnoses of record and was therefore inadequate.  s 

On a VA DBQ examination of the eye in September 2016, the examiner responded "no" to the question of whether the Veteran now has or has ever been diagnosed with an eye condition (other than congenital or developmental errors of refraction).  On examination, the Veteran reported he was hit in the left eye during a military training exercise in either 1976 or 1977, and that he did not recall what he got hit with but he did recall going to the medic at the time because his eye hurt and was swollen.  He reported that the medic patched his eye for about a week and then said it was better, and the Veteran reported that his left eye "acts up" since then and "runs water" worse than the right eye for years since the injury.  The Veteran reported that in the late 1980s or early 1990s he got hydraulic fluid in both eyes, was taken to the ER, had the eyes rinsed thoroughly, and they were okay after that.  He denied any other eye injuries or eye surgeries.  He currently wore bifocals, and used eye drops for allergies as needed.  The examiner opined that the eye condition claimed was less likely than not incurred in or caused by service, citing for rationale that there were no residual ocular findings from a previous injury in either eye.

The Veteran contends that his left eye trauma came from being hit on the head during active service, and that he has had problems with it ever since.  He also reported being treated for left eye trauma while in the ARNG.  

STRs show no report or finding of any left eye injury or trauma or problem.  Post-service, VA treatment records showed that in January 2009, the Veteran was assessed as having blurred vision secondary to hyperopia, astigmatism, presbyopia; pingueculas in both eyes, arcus in both eyes with a family history of heart disease, and subjective visual disturbances when the eyes are closed.  Thus, he has a current eye disability.  

What is missing from the record is competent evidence showing that the Veteran has a current left eye disability that may be causally related to active service.  38 C.F.R. § 3.303.  In that regard, the Board notes that on the VA examination in 2016, the examiner rendered a negative opinion, opining that the Veteran's claimed left eye condition was less likely than not incurred in or caused by service, and for rationale, citing that there was no residual ocular findings from a previous injury in either eye.  The Board finds that the examiner's opinion in 2016 is based on a review of the record, supported by rationale, and is probative and persuasive on the issue of whether the Veteran has a current left eye disorder that may be related to active service, to include his report of being hit on the head in service.  The Board also notes that the record does not contain competent medical evidence to the contrary. 

Full consideration has been given to the Veteran's own assertions that he has residuals of a left eye injury from being hit in the head during active service.  As noted above, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  If the Veteran, for instance, injured his left eye in service, and had complaints and symptoms regarding his left eye thereafter, he would certainly be competent to report the circumstances of any injury as well as his symptoms thereafter.  However, the diagnosis of and probable etiology of a chronic left eye disability is not subject to lay diagnosis.  The Veteran, as a lay person, is not competent to report that he has any such disorder related to service.  38 U.S.C.A. § 1153 (a); 38 C.F.R. §3.303 (a).

In summary, the preponderance of the evidence is therefore against the claim of service connection for a left eye disorder.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

5. Neck Disability

The Veteran contends he has had a neck condition for years, and that his neck condition came from sleeping on the ground and being in the cold in the wood through years of training.  He also reported he was treated for a neck condition while serving in the ARNG.  

The record reflects that VA has obtained several VA examination/opinions regarding the claim for service connection for a neck disorder.  On VA examination in April 2015, the Veteran reported that while on active duty he was an infantryman and paratrooper, and that he did about 20 to 30 jumps while on active duty with no reported injuries.  He reported a work-related dump truck rollover accident around 2000 in which he suffered a head injury, headaches, and shoulder and back pain, as well as a motor vehicle crash around 2006 in which he suffered whiplash, right shoulder pain, and right hand injury.  On examination, the Veteran complained of right shoulder and right neck pain with episodes of poor grip in right hand.  It was noted that the claims filed showed right shoulder bursitis, but that subsequent entries were silent for a continuation of the condition.  The Veteran reported that over the years his right shoulder hurt with flare ups depending on the weather or work, and that during a flare up he has trouble lifting a full bag of trash up from the can due to pain in right neck and shoulder and a weak grip, and that he had to use his left hand.  The diagnoses included cervical spine DDD/DJD, diagnosed in 2015, which the examiner opined was less likely as not caused by, or aggravated beyond its natural progression by, or otherwise related to, ACDUTRA or INACDUTRA.  The examiner opined that the Veteran's cervical spine DDD/DJD was most likely due to natural age, genetic predisposition, motor vehicle crashes after separation from service in 2000 and 2006, and heavy laborious work over a lifetime.  The examiner opined, based on the total number of days on active and inactive duty, when compared to days of labor worked as a civilian, that the Veteran's cervical spine DDD/DJD was less likely as not proximately due to military service, to include his history of parachute jumps.  

On a VA examination addendum report dated in November 2015, the examiner indicated that the claims file was again reviewed, and noted that the Veteran reported having subjective neck pain since active duty.  The examiner noted that the claims file showed cervical spine DDD/DJD diagnosed in 2015, and opined that this condition was less likely as not caused by, aggravated beyond its natural progression by, or otherwise related to ACDUTRA or INACDUTRA.  The examiner opined that the Veteran's cervical spine DDD/DJD was most likely due to natural age, genetic predisposition, motor vehicle crashes after separation from service in 2000 and in 2006, and heavy laborious work over a lifetime.  The examiner opined that based on total number of days the Veteran was on active and inactive duty, compared to the days of labor he worked as a civilian, his cervical spine DDD/DJD was less likely as not proximately due to military service to include history or parachute jumps, despite his reports of subjective neck pain since active duty. 

On a VA examination addendum report dated in July 2016, the examiner noted that the claims file was again reviewed in detail, and that the Veteran reported subjective neck pain since active duty.  After reviewing the claims file, the examiner also stated that despite the Veteran's reported subjective bilateral knee pain since active duty, a nexus could not be established based on objective findings in the claims file.   In particular, the claims file showed cervical spine DDD/DJD diagnosed in 2015.   There was no functional limitation or objective radiculopathy.  Therefore, his current cervical disability was less likely as not caused by, aggravated beyond its natural progression by, or otherwise related to ACDUTRA or INACDUTRA to include resulting from parachute jumps, being cold in the woods sleeping on the ground on ACDUTRA or INACDUTRA.  Instead, the examiner opined that his cervical spine disability was most likely due to natural age, genetic predisposition, motor vehicle crashes after separation from service in 2000 to 2006, and heavy laborious work over a lifetime.  The examiner further stated that based on the total number of days when the Veteran served on active and inactive duty when compared to days labor worked as a civilian, it was less likely as not proximately due to military service to include history or parachute jumps. The examiner further added:

I have exhaustively reviewed the available records on behalf of this Veteran.  I have provided the requested opinion within the best of my professional capability and with thoughtful diligence regarding the Veterans claims.  I have carefully and respectfully taken the [AOJ] questions and other medical opinions into consideration.  I can neither add more to my verbiage, improve upon my documentation, nor change my opinion, which I do not find wanting. My involvement in this case does not include secondary gain.  I respectfully ask that you adjudicate this case as you will.

On a VA examination addendum dated in September 2016, the examiner indicated that the Veteran's claims file was again reviewed including Veterans supporting statement in 2009 reporting neck problems from sleeping on the ground and being in the cold in the woods during service.  The Veteran reported having neck pain since active duty.  The examiner opined that the Veteran's cervical spine DDD/DJD, diagnosed in 2015, was less likely as not caused by, aggravated beyond its natural progression, or otherwise related to ACDUTRA or INACDUTRA, to include harsh conditions such as jumping from trucks and planes, and sleeping on the cold hard ground in service.  The examiner opined that the Veteran's cervical spine DDD/DJD was most likely due to natural age, genetic predisposition, motor vehicle crashes (rollover accident with injuries) after his separation from service in 2000-2006 and heavy laborious work over his lifetime.  The examiner opined that, based on the total number of days the Veteran was on active and inactive duty, when compared to days of labor worked as a civilian sheet metal worker and city maintenance man, the claimed neck condition was less likely as not proximately due to the Veteran's military service, to include his history of parachute jumps, jumping from trucks or sleeping on the cold hard ground.  The examiner indicated that the Veteran's current condition was as clinically expected for his age and that despite the Veteran's reported subjective neck pain since active duty, a nexus could not be established based on the objective findings in the claims file.  The examiner indicated that based on the Veteran's statement in February 2009, he may have sustained an acute strain of the soft tissue due to jumping off trucks, parachuting, jumping from planes, or sleeping on the cold hard ground in service, but that to assume so would be resorting to mere speculation.  The examiner opined that an acute strain, if shown, would most likely resolve within 6-8 weeks with or without treatment.  The examiner also noted that that claims file was silent for chronic or recurrent neck strain having an onset in service.  

The Veteran contends he has had a neck condition for years, and that his neck condition came from sleeping on the ground and being in the cold in the woods through years of training.  He also reported he was treated for a neck condition while serving in the ARNG.  

STRs show no report or finding of neck pain or injury, and the Veteran has not pointed to a specific period of ACDUTRA or INACDUTRA during which he may have sustained a neck injury.  

With regard to current disability, the Board notes that, as set out above, the Veteran has been diagnosed with cervical spine DDD/ DJD.  STRs show no report or finding of neck pain or injury.  

What is missing from the record is competent evidence showing that the Veteran has a current neck disorder that may be causally related to a period of qualifying active service.  The Veteran is competent to report that in service he hurt his neck and that he has had neck pain since then.  There has been no indication or finding, however, that a neck disorder had an onset during a specific period of active service or ACDUTRA, or that any such conditions were aggravated during a specific period of active service or ACDUTRA.  Moreover, on the VA examinations in 2015 and 2016, the examiner rendered a negative opinion, opining that the Veteran's neck DDD/DJD was less likely as not caused by, aggravated beyond its natural progression, or otherwise related to ACDUTRA or INACDUTRA, to include sleeping on the ground and being in the cold in the woods.  The Board finds that the examiner's opinions in 2015 and 2016, although not perfectly worded, were based on a review of the record, include supporting rationale, and are probative and persuasive on the issue of whether the Veteran has a current neck disorder that may be related to active service.  Further, the record does not contain competent medical evidence to the contrary. 

Full consideration has been given to the Veteran's own assertions that he has neck pain related to service and that he has had neck pain since service, as such statements are competent and credible.  Further, as noted above, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  However, the diagnosis of and probable etiology of a neck disorder is not subject to lay diagnosis as it requires analysis of diagnostic studies and knowledge of the musculoskeletal system and various disorders that affect this system.  The Veteran, as a lay person, is not competent to report that he has any such disorder related to service.  38 U.S.C.A. § 1153 (a); 38 C.F.R. §3.303 (a).

In summary, the preponderance of the evidence is therefore against the claim of service connection for a neck disorder.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.











(CONTINUED ON THE NEXT PAGE)
ORDER

Service connection for a respiratory disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for a headache disability is denied.

Service connection for residuals of left eye trauma is denied.
 
Service connection for a neck disability is denied.




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


